     Case 2:18-cv-02315-ROS-MTM Document 94 Filed 10/05/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Robert L Carter,                                No. CV-18-02315-PHX-ROS (MTM)
10                 Plaintiff,                         ORDER
11    v.
12    Unknown Liebergunt, et al.,
13                 Defendants.
14
15
16         Pending before the settlement Magistrate Judge is Plaintiff’s “Response to
17   Defendants Motion to Permit Claims Adjuster to Attend Settlement Conference” (Doc. 91),
18   Plaintiff’s “Objection to Order Granting Defendant’s Motion” (Doc. 92), and Defendant’s
19   “Notice Concerning Defendant’s Belief that Settlement Conference Would Be a Futile
20   Act” (Doc. 93).
21         On October 1, 2019, Defendants filed a “Motion for an Order Permitting Claims
22   Adjuster to Attend Settlement Conference on Behalf of Maricopa County Self-Insured Risk
23   Trust” (Doc. 41). Attached to the Motion as an exhibit is a document reflecting Maricopa
24   County’s tiered approach to authorizing settlements of legal claims: namely, claims
25   adjustors have authority to approve settlements up to $100,000; the Board of Trustees have
26   authority to approve settlements up to $200,000; and all settlements above $200,000 must
27   be approved through the Maricopa County Board of Supervisors. Counsel requested that
28   the Court allow a claims’ adjustor to appear at the settlement conference scheduled for
     Case 2:18-cv-02315-ROS-MTM Document 94 Filed 10/05/20 Page 2 of 4



 1   December 9, 2019, rather than the entire Board of Trustees and Board of Supervisors.
 2         The Court finds that such a request is reasonable. The absence of the Maricopa
 3   County Board of Trustees and Maricopa County Board of Supervisors at a settlement
 4   conference does not dictate the negotiations of the parties regarding the amount of a
 5   settlement to be reached. The request for the presence of a claims’ adjustor merely
 6   recognizes the impracticality of requiring an entire Board of Trustees and Board of
 7   Supervisors to appear at a settlement conference. If either Board is needed, based on the
 8   amount of the settlement mutually proposed by Plaintiff, defense counsel and the claims’
 9   adjustor, the proposed settlement will be presented to the appropriate Board in a duly
10   noticed open meeting. Therefore, settlements that exceed $100,000 necessarily require
11   more than one day to achieve.
12         On October 8, 2019, the settlement Magistrate Judge granted the Motion without
13   objection (Doc. 44). However, on November 21, 2019, the settlement Magistrate Judge
14   vacated the settlement conference (Doc. 54).
15         On September 4, 2020, Judge Silver referred this case to this settlement Magistrate
16   Judge to conduct a settlement conference regarding Plaintiff’s Fourteenth Amendment
17   excessive force claim against Defendant Leibundgut (Doc. 86 at 13). On September 9,
18   2020, this settlement Magistrate Judge set a telephonic settlement conference for October
19   20. 2020 (Doc. 87 at 1). The Order requires governmental agencies or political bodies to
20   appear through a representative “having full binding settlement authority in addition to
21   counsel.” (Doc. 87 at 2).
22         In an abundance of caution perhaps, the Defendant filed a second “Motion to Permit
23   Claims Adjuster to Attend Settlement Conference on Behalf of Maricopa County Self-
24   Insured Risk Trust” with the same attached exhibit reflecting Maricopa County’s tiered
25   approach to authorizing settlements of legal claims (Doc. 88). This settlement Magistrate
26   Judge summarily granted the Motion and reset the settlement conference to October 16,
27   2020, allowing Risk Management’s claims’ adjustor to telephonically attend the settlement
28   conference, and again recognizing that a settlement conference can proceed without the


                                               -2-
     Case 2:18-cv-02315-ROS-MTM Document 94 Filed 10/05/20 Page 3 of 4



 1   necessity of the telephonic attendance of the Board of Trustees and Board of Supervisors
 2   for Maricopa County (Doc. 89).
 3            In his Response, Plaintiff “unequivocally vehemently objects” to the presence of a
 4   claims’ adjustor at his settlement conference. Plaintiff states that the Motion is “a ruse to
 5   trick Plaintiff into accepting the thus implied ‘structured in tiers’…limitations on the
 6   settlement….” (Doc. 91 at 2). Plaintiff asks the Court “to deny if not strike the Motion
 7   and censor the attorney” because “…the title is contumacious and may rise to the level of
 8   fraud on the Court.” (Id. at 2-3). In addition, the Plaintiff asks the Court to “construe the
 9   submission of the TRUST into this Court’s Record as Defendants’ unlawful and ultravires
10   attempt to use the TRUST in a sufficiently fraudulent manner to vitiate the TRUST in its
11   totality….” (Id. at 3). Plaintiff requests that the Court deny the Motion and dissolve the
12   “Maricopa County, Arizona Self-Insured Risk TRUST submitted by Defendants’ into this
13   Court’s Record.” (Id. at 4).
14            In his “Objection to Order Granting Defendant’s Motion,” Plaintiff states that the
15   Court’s Order (Doc. 89) unduly prejudices Plaintiff by denying him “access to the Court”
16   and by “unlawfully limiting Plaintiff’s possible recovery based on Defendants’ TRUST
17   requirements and limits---without regard to Plaintiff’s injuries and/or damages.” (Doc. 92
18   at 2).
19            The Court has fully considered Plaintiff’s “Response to Defendants Motion to
20   Permit Claims Adjuster to Attend Settlement Conference” (Doc. 91) and Plaintiff’s
21   “Objection to Order Granting Defendant’s Motion” (Doc. 92). Plaintiff’s interpretation of
22   Defendant’s second Motion (Doc. 88) is not correct. Plaintiff is not limited to settling his
23   case for the amount of money a claims’ adjustor is authorized to approve. By allowing a
24   claims’ adjustor to appear on behalf of Maricopa County at the telephonic settlement
25   conference, the settlement Magistrate Judge has not denied Plaintiff access to the Court or
26   limited his settlement negotiations.
27            For the reasons stated herein,
28            IT IS ORDERED affirming the settlement Magistrate Judge’s Order (Doc. 89).


                                                 -3-
     Case 2:18-cv-02315-ROS-MTM Document 94 Filed 10/05/20 Page 4 of 4



 1          IT IS FURTHER ORDERED denying Plaintiff’s “Objection to Order Granting
 2   Defendant’s Motion” (Doc. 92).
 3          The Court will conduct a telephonic settlement conference on October 16, 2020 at
 4   9:30 a.m., acknowledging the reservations of both parties concerning their differences in
 5   the valuation of the claim.
 6          Dated this 5th day of October, 2020.
 7
 8
 9                                                   Honorable Eileen S. Willett
10                                                   United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
